 Case 5:20-cv-01493-MCS-SHK Document 22-1 Filed 10/27/20 Page 1 of 6 Page ID #:143




1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                         CENTRAL DISTRICT OF CALIFORNIA
10
11
12     SECURITIES AND EXCHANGE                     Case No. 5:20-cv-01493-MCS(SHKx)
       COMMISSION,
13
                    Plaintiff,                     [PROPOSED] FINAL JUDGMENT AS
14                                                 TO DEFENDANTS GREEN
15           vs.                                   GROWTH VENTURES, LLC AND
                                                   EXTRACTION CAPITAL TIER 1,
16     ANTHONY TODD JOHNSON (aka                   LLC
       TODD JOHNSON), et al,
17
                    Defendants.
18
19
20         The Securities and Exchange Commission having filed a Complaint and

21   Defendants Green Growth Ventures, LLC and Extraction Capital Tier 1, LLC

22   (collectively, “Defendants”) having entered a general appearance; consented to the

23   Court’s jurisdiction over Defendants and the subject matter of this action; consented

24   to entry of this Final Judgment without admitting or denying the allegations of the

25   Complaint (except as to jurisdiction); waived findings of fact and conclusions of law;

26   and waived any right to appeal from this Final Judgment:

27
28

                                                  1
 Case 5:20-cv-01493-MCS-SHK Document 22-1 Filed 10/27/20 Page 2 of 6 Page ID #:144




1                                               I.
2          IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendants
3    are permanently restrained and enjoined from violating, directly or indirectly, Section
4    10(b) of the Securities Exchange Act of 1934 (the “Exchange Act”) [15 U.S.C. §
5    78j(b)] and Rule 10b-5 promulgated thereunder [17 C.F.R. § 240.10b-5], by using
6    any means or instrumentality of interstate commerce, or of the mails, or of any
7    facility of any national securities exchange, in connection with the purchase or sale of
8    any security:
9          (a)       to employ any device, scheme, or artifice to defraud;
10         (b)       to make any untrue statement of a material fact or to omit to state a
11                   material fact necessary in order to make the statements made, in the light
12                   of the circumstances under which they were made, not misleading; or
13         (c)       to engage in any act, practice, or course of business which operates or
14                   would operate as a fraud or deceit upon any person.
15         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as
16   provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also
17   binds the following who receive actual notice of this Final Judgment by personal
18   service or otherwise: (a) Defendants’ officers, agents, servants, employees, and
19   attorneys; and (b) other persons in active concert or participation with Defendants or
20   with anyone described in (a).
21                                              II.
22         IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that
23   Defendants are permanently restrained and enjoined from violating Section 17(a) of
24   the Securities Act of 1933 (the “Securities Act”) [15 U.S.C. § 77q(a)] in the offer or
25   sale of any security by the use of any means or instruments of transportation or
26   communication in interstate commerce or by use of the mails, directly or indirectly:
27         (a)       to employ any device, scheme, or artifice to defraud;
28         (b)       to obtain money or property by means of any untrue statement of a

                                                      2
 Case 5:20-cv-01493-MCS-SHK Document 22-1 Filed 10/27/20 Page 3 of 6 Page ID #:145




1                 material fact or any omission of a material fact necessary in order to
2                 make the statements made, in light of the circumstances under which
3                 they were made, not misleading; or
4          (c)    to engage in any transaction, practice, or course of business which
5                 operates or would operate as a fraud or deceit upon the purchaser.
6          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as
7    provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also
8    binds the following who receive actual notice of this Final Judgment by personal
9    service or otherwise: (a) Defendants’ officers, agents, servants, employees, and
10   attorneys; and (b) other persons in active concert or participation with Defendants or
11   with anyone described in (a).
12                                             III.
13         IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that
14   Defendants are permanently restrained and enjoined from violating Section 5 of the
15   Securities Act [15 U.S.C. § 77e] by, directly or indirectly, in the absence of any
16   applicable exemption:
17         (a)    Unless a registration statement is in effect as to a security, making use of
18                any means or instruments of transportation or communication in
19                interstate commerce or of the mails to sell such security through the use
20                or medium of any prospectus or otherwise;
21         (b)    Unless a registration statement is in effect as to a security, carrying or
22                causing to be carried through the mails or in interstate commerce, by any
23                means or instruments of transportation, any such security for the purpose
24                of sale or for delivery after sale; or
25         (c)    Making use of any means or instruments of transportation or
26                communication in interstate commerce or of the mails to offer to sell or
27                offer to buy through the use or medium of any prospectus or otherwise
28                any security, unless a registration statement has been filed with the

                                                      3
 Case 5:20-cv-01493-MCS-SHK Document 22-1 Filed 10/27/20 Page 4 of 6 Page ID #:146




1                  Commission as to such security, or while the registration statement is the
2                  subject of a refusal order or stop order or (prior to the effective date of
3                  the registration statement) any public proceeding or examination under
4                  Section 8 of the Securities Act [15 U.S.C. § 77h].
5           IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as
6    provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also
7    binds the following who receive actual notice of this Final Judgment by personal
8    service or otherwise: (a) Defendants’ officers, agents, servants, employees, and
9    attorneys; and (b) other persons in active concert or participation with Defendants or
10   with anyone described in (a).
11                                             IV.
12          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the
13   Consent is incorporated herein with the same force and effect as if fully set forth
14   herein, and that Defendants shall comply with all of the undertakings and agreements
15   set forth therein.
16                                             V.
17          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court
18   shall retain jurisdiction of this matter for the purposes of enforcing the terms of this
19   Final Judgment.
20                                             VI.
21          There being no just reason for delay, pursuant to Rule 54(b) of the Federal
22   Rules of Civil Procedure, the Clerk is ordered to enter this Final Judgment forthwith
23   and without further notice.
24
25     Dated: ________________                        _____________________
                                                      HON. MARK C. SCARSI
26
                                                      U.S. District Court Judge
27
28

                                                     4
 Case 5:20-cv-01493-MCS-SHK Document 22-1 Filed 10/27/20 Page 5 of 6 Page ID #:147




1                                   PROOF OF SERVICE
2    I am over the age of 18 years and not a party to this action. My business address is:
3          U.S. SECURITIES AND EXCHANGE COMMISSION,
           444 S. Flower Street, Suite 900, Los Angeles, California 90071
4          Telephone No. (323) 965-3998; Facsimile No. (213) 443-1904.
5           On October 27, 2020, I caused to be served the document entitled
     [PROPOSED] FINAL JUDGMENT AS TO DEFENDANTS GREEN
6    GROWTH VENTURES, LLC AND EXTRACTION CAPITAL TIER 1, LLC on
     all the parties to this action addressed as stated on the attached service list:
7
     ☐      OFFICE MAIL: By placing in sealed envelope(s), which I placed for
8    collection and mailing today following ordinary business practices. I am readily
     familiar with this agency’s practice for collection and processing of correspondence
9    for mailing; such correspondence would be deposited with the U.S. Postal Service on
     the same day in the ordinary course of business.
10
           ☐      PERSONAL DEPOSIT IN MAIL: By placing in sealed envelope(s),
11   which I personally deposited with the U.S. Postal Service. Each such envelope was
     deposited with the U.S. Postal Service at Los Angeles, California, with first class
12   postage thereon fully prepaid.
13         ☐     EXPRESS U.S. MAIL: Each such envelope was deposited in a facility
     regularly maintained at the U.S. Postal Service for receipt of Express Mail at Los
14   Angeles, California, with Express Mail postage paid.
15   ☐      HAND DELIVERY: I caused to be hand delivered each such envelope to the
     office of the addressee as stated on the attached service list.
16
     ☐     UNITED PARCEL SERVICE: By placing in sealed envelope(s) designated
17   by United Parcel Service (“UPS”) with delivery fees paid or provided for, which I
     deposited in a facility regularly maintained by UPS or delivered to a UPS courier, at
18   Los Angeles, California.
19   ☒      ELECTRONIC MAIL: By transmitting the document by electronic mail to
     the electronic mail address as stated on the attached service list.
20
     ☒    E-FILING: By causing the document to be electronically filed via the Court’s
21   CM/ECF system, which effects electronic service on counsel who are registered with
     the CM/ECF system.
22
     ☐     FAX: By transmitting the document by facsimile transmission. The
23   transmission was reported as complete and without error.
24         I declare under penalty of perjury that the foregoing is true and correct.
25    Date: October 27, 2020                    /s/ Donald Searles
26                                              Donald W. Searles
27
28

                                                   1
 Case 5:20-cv-01493-MCS-SHK Document 22-1 Filed 10/27/20 Page 6 of 6 Page ID #:148




1               SEC v. Anthony Todd Johnson (aka Todd Johnson), et al.
               United States District Court—Central District of California
2                          Case No. 5:20-cv-01493-MCS-SHK
3                                     SERVICE LIST
4
5    Gilbert J. Bradshaw
     Wilson Bradshaw & Cao, LLP
6
     9110 Irvine Center Drive
7    Irvine, CA 92618
     Attorney for Defendants Anthony Todd Johnson, Jeremy Johnson, Smart
8
     Initiatives, LLC, Valley View Enterprises LLC, Target Equity LLC, Zabala Farms
9    Group, LLC, GPA Enterprises LLC, C-Quardrant LLC and Green Bud Initiatives
     LLC
10
11   Jeremy Bartell
     Bartell Law PLLC
12
     700 12th Street NW, Suite 700
13   Washington, DC 20005
14   Attorney for Defendants Charles Lloyd and Lloyd Marketing, LLC

15   D. Loren Washburn
16   Smith Washburn LLP
     8 East Broadway, Suite 320
17   Salt Lake City, UT 84111
18   Attorney for Defendant Michael Gregory

19   Mark Heckele
20   mark@reallawtucson.com

21   Extraction Capital Tier 1, LLC
22   mark@reallawtucson.com

23   Green Growth Ventures, LLC
24   mark@reallawtucson.com

25
26
27
28

                                              2
